--------------------------------------------------------------------------------

 
 
EXHIBIT 10.27
 
RESTRICTED STOCK AWARD AGREEMENT
Cal Dive International, Inc.
2006 Long Term Incentive Plan
 
 
This Restricted Stock Award Agreement (the “Agreement”) is made by and between
Cal Dive International, Inc. (“Company”) and __________ (“Director”) effective
as of December 9, 2010 (“Grant Date”), pursuant to the Cal Dive International,,
Inc. 2006 Long Term Incentive Plan, (the “Plan”), which is incorporated by
reference herein in its entirety.
 
WHEREAS, the Company desires to grant to the Director the shares of equity
securities specified herein (the “Shares”), subject to the terms and conditions
of the Plan and the terms and conditions of this Agreement; and
 
WHEREAS, the Director desires to have the opportunity to hold Shares subject to
the terms and conditions of this Agreement and the Plan;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:
 
1.   Definitions.  For purposes of this Agreement, the following terms shall
have the meanings indicated:
 
(a)  
“Forfeiture Restrictions” shall mean any prohibitions and restrictions set forth
herein with respect to the sale or other disposition of Shares issued to the
Director hereunder and the obligation to forfeit and surrender such shares to
the Company.

 
(b)  
“Restricted Shares” shall mean the Shares that are subject to the Forfeiture
Restrictions under this Agreement.

 
Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
2.   Grant of Restricted Shares.  Effective as of the Grant Date, the Company
shall cause to be issued in the Director’s name in book entry form the following
Shares as Restricted Shares: __________ shares of the Company’s common stock,
$.01 par value.  The Company shall also cause any shares of Stock or rights to
acquire shares of Stock distributed by the Company in respect of Restricted
Shares during any Period of Restriction (the “Retained Distributions”), to be
issued in the Director’s name in book entry form.  During the Period of
Restriction such book entry shall refer to restrictions to the effect that
ownership of such Restricted Shares (and any Retained Distributions), and the
enjoyment of all rights appurtenant thereto, are subject to the restrictions,
terms, and conditions provided in the Plan and this Agreement.  The Director
shall have the right to vote the Restricted Shares awarded to the Director and
to receive and retain all regular dividends paid in cash or property (other than
Retained Distributions), and to exercise all other rights, powers and privileges
of a holder of Shares, with respect to such Restricted Shares, with the
exception that (a) the Director shall not be entitled to delivery of the stock
certificate or certificates representing such Restricted Shares until the
Forfeiture Restrictions applicable thereto shall have expired, (b) the Company
shall retain custody of all Retained Distributions made or declared with respect
to the Restricted Shares (and such Retained Distributions shall be subject to
the same restrictions, terms and conditions as are applicable to the Restricted
Shares) until such time, if ever, as the Restricted Shares with respect to which
such Retained Distributions shall have been made, paid, or declared shall have
become vested, and such Retained Distributions shall not bear interest or be
segregated in separate accounts and (c) the Director may not sell, assign,
transfer, pledge, exchange, encumber, or dispose of the Restricted Shares or any
Retained Distributions during the Period of Restriction.  In accepting the award
of Shares set forth in this Agreement the Director accepts and agrees to be
bound by all the terms and conditions of the Plan and this Agreement.
 
3.   Transfer Restrictions.  The Shares granted hereby may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of, to the extent then subject to the Forfeiture Restrictions.  Any
such attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company shall not be bound thereby.  Further, the Shares granted hereby that are
no longer subject to Forfeiture Restrictions may not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws. The Director also agrees (i) that the Company
may refuse to cause the transfer of the Shares to be registered on the
applicable stock transfer records if such proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of any
applicable securities law and (ii) that the Company may give related
instructions to the transfer agent, if any, to stop registration of the transfer
of the Shares.
 
4.   Vesting.  The Shares that are granted hereby shall be subject to Forfeiture
Restrictions.  The Forfeiture Restrictions shall lapse as to the Shares that are
granted hereby in accordance with the following schedule, provided that the
Director still serves on the Board of Directors of the Company as of the lapse
date:
 
Lapse Date
Number of Restricted Shares
as to which Forfeiture Restrictions Lapse
First Anniversary of Grant
Date                                                                  
One-third of Grant
Second Anniversary of Grant
Date                                                                  
Two-thirds of Grant
Third Anniversary of Grant
Date                                                                  
100% of Grant
Occurrence of a Change in
Control                                                                  
100% of Grant

 

 
 

--------------------------------------------------------------------------------

 

Except as may otherwise be provided in the Plan, if the Director ceases to serve
on the Board of Directors of the Company for any reason prior to the lapse date,
including due to the death or disability of the Director, the Forfeiture
Restrictions then applicable to the Restricted Shares shall not lapse and the
number of Restricted Shares then subject to the Forfeiture Restrictions shall be
forfeited to the Company.  Upon the lapse of the Forfeiture Restrictions with
respect to Shares granted hereby, the Company shall cause the reference to such
restrictions to be removed from the book entry for such Shares, or, if requested
by the Director, shall cause to be delivered to the Director a stock certificate
representing such Shares, and such Shares shall be transferable by the Director
(except to the extent that any proposed transfer would, in the opinion of
counsel satisfactory to the Company, constitute a violation of applicable
securities law).
 
5.   Capital Adjustments and Reorganizations.  The existence of the Restricted
Shares shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to this Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.
 
6.   Section 83(b) Election.  The Director understands that the Director may
elect to be taxed at the time the Shares are granted rather than at the time of
vesting by filing an election under Section 83(b) of the Code with the IRS
within thirty days from the date of grant.  The Director acknowledges that it is
the Director’s sole responsibility and not the Company’s to file timely the
election under Section 83(b), even if the Director requests the Company or its
representatives to make this filing on the Director’s behalf.
 
7.   No Fractional Shares.  All provisions of this Agreement concern whole
Shares.  If the application of any provision hereunder would yield a fractional
share, such fractional share shall be rounded down to the next whole share.
 
8.   Further Restriction on Transfer.  The Director consents to the placing on
the book entry for the Shares of an appropriate note restricting resale or other
transfer of the Shares except in accordance with the Securities Act of 1933 and
all applicable rules thereunder.
 
9.   Notices.  Any notice, instruction, authorization, request or demand
required hereunder shall be in writing, and shall be delivered either by
personal delivery, by telegram, telex, telecopy or similar facsimile means, by
certified or registered mail, return receipt requested, or by courier or
delivery service, addressed to the Company at the then current address of the
Company’s Principal Corporate Office, and to the Director at the Director’s
address indicated beneath the Director’s signature on the execution page of this
Agreement, or at such other address and number as a party shall have previously
designated by written notice given to the other party in the manner hereinabove
set forth.  Notices shall be deemed given when received, if sent by facsimile
means (confirmation of such receipt by confirmed facsimile transmission being
deemed receipt of communications sent by facsimile means); and when delivered
(or upon the date of attempted delivery where delivery is refused), if
hand-delivered, sent by express courier or delivery service, or sent by
certified or registered mail, return receipt requested.

 
 

--------------------------------------------------------------------------------

 

 
10.   Amendment and Waiver.  This Agreement may be amended, modified or
superseded only by written instrument executed by the Company and the
Director.  Only a written instrument executed and delivered by the party waiving
compliance hereof shall make any waiver of the terms or conditions.  Any waiver
granted by the Company shall be effective only if executed and delivered by a
duly authorized executive officer of the Company other than the Director.  The
failure of any party at any time or times to require performance of any
provisions hereof shall in no manner effect the right to enforce the same.  No
waiver by any party of any term or condition, or the breach of any term or
condition contained in this Agreement, in one or more instances, shall be
construed as a continuing waiver of any such condition or breach, a waiver of
any other condition, or the breach of any other term or condition.
 
11.   Governing Law and Severability.  This Agreement shall be governed by the
laws of the State of Texas, without regard to its conflicts of law
provisions.  The invalidity of any provision of this Agreement shall not affect
any other provision of this Agreement, which shall remain in full force and
effect.
 
12.   Successors and Assigns.  Subject to the limitations which this Agreement
imposes upon the transferability of the Shares granted hereby, this Agreement
shall bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and to the Director, the Director’s permitted assigns,
executors, administrators, agents, legal and personal representatives.
 
13.   Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.
 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Director has executed this
Agreement, all effective as of the date first above written.
 
 

 
CAL DIVE INTERNATIONAL, INC.
             
By:
    /s/ Quinn J. Hébert           
Quinn J. Hébert
   
Chairman, President and
Chief Executive Officer

 
 

 
DIRECTOR:
           


 
 

--------------------------------------------------------------------------------

 

IRREVOCABLE STOCK POWER
 
 
KNOW ALL MEN BY THESE PRESENTS, That the undersigned, For Value Received, has
bargained, sold, assigned and transferred and by these presents does bargain,
sell, assign and transfer unto Cal Dive International, Inc., a Delaware
corporation (the “Company”), the Shares transferred pursuant to the Restricted
Stock Award Agreement dated effective December 9, 2010, between the Company and
the undersigned; and subject to and in accordance with such Restricted Stock
Award Agreement the undersigned does hereby constitute and appoint the Secretary
of the Company the undersigned’s true and lawful attorney, IRREVOCABLY, to sell
assign, transfer, hypothecate, pledge and make over all or any part of such
Shares and for that purpose to make and execute all necessary acts of assignment
and transfer thereof, and to substitute one or more persons with like full
power, hereby ratifying and confirming all that said attorney or his substitutes
shall lawfully do by virtue hereof.
 
IN WITNESS WHEREOF, the undersigned has executed this Irrevocable Stock Power
effective the 9th day of December, 2010.
 
 
 

       

 
 

 
 

--------------------------------------------------------------------------------

 
